United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2273
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Mario Mandrell Williams,                * Northern District of Iowa.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: March 7, 2008
                                Filed: March 10, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Mario Williams pleaded guilty to one count of distributing about 23.18 grams
of cocaine within a protected area after having been convicted of two or more felony
drug offenses (Count 3) and conspiring to distribute cocaine and 5 grams of cocaine
base after having been convicted of two or more felony drug offenses (Count 9), in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) & (C), 851, and 860. At sentencing,
Williams faced a mandatory life sentence for Count 3. See 21 U.S.C. § 841(b)(1)(A)
(if any person violates § 860 after two or more convictions for felony drug offenses,
that person shall be sentenced to mandatory term of life imprisonment). Pursuant to
the government’s substantial-assistance departure motion under 18 U.S.C. § 3553(e)
and U.S.S.G. § 5K1.1, the district court1 granted a sentencing departure of 15%, using
470 months as the starting point for Williams’s life sentence. Accordingly, the court
sentenced Williams to concurrent prison terms of 400 months on Count 3 and 262
months on Count 9, to be followed by concurrent terms of 6 and 8 years of supervised
release.

       Williams argues that the district court erred when it determined that his life
sentence was equivalent to 470 months for purposes of calculating his substantial-
assistance departure. Based on our prior decisions, however, we cannot say that the
court erred. See United States v. Jensen, 493 F.3d 997, 1000 (8th Cir. 2007) (stating
that 470 months, derived from updated empirical data of inmate life expectancy, is one
acceptable starting point for departure from life sentence), vacated on other grounds,
128 S. Ct. 1069 (2008) (in light of Gall v. United States, 128 S. Ct. 586 (2007));
United States v. Keller, 413 F.3d 706, 711 & n.5 (8th Cir. 2005) (concluding that it
was not error for district court to use starting point of 470 months).

      Accordingly, we affirm Williams’s sentence.
                     ______________________________




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-